        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


    SARA KINNEY,                                     CV 19–117–M–DWM

           Plaintiff/Counter-Defendant,

         vs.                                                 ORDER

    JOHN MARK PORTERFIELD,

               Defendant/Counter-Claimant.


       Plaintiff Sara Kinney sued Defendant John Porterfield based on an alleged

sexual assault that took place in July 2017. (Doc. 1.) Her Complaint claims

battery, false imprisonment, assault, negligent and intentional infliction of

emotional distress, negligence, and punitive damages. Porterfield counterclaims,

alleging defamation and intentional infliction of emotional distress. 1 (Doc. 4.)

Porterfield now seeks to exclude in limine: (1) evidence or testimony referring to

the presence of Diphenhydramine in Kinney’s system; (2) police case and field

reports; (3) video footage from the bar; (4) reference or use of terms “rape” or

“rapist”; (5) testimony by Dr. Aaron A. Harris, Ph. D as to the truth of Kinney’s

allegations; (6) “Golden Rule” arguments; and (7) reference to or comments about


1
 Following a motion for summary judgment, Porterfield’s claims are limited to
Kinney’s conduct after August 13, 2017. (See Doc. 22.)
                                       1
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 2 of 9



pretrial motions. (Doc 32.) Kinney does not object to (6) and (7), (Doc. 34 at 2);

the remaining matters are addressed in turn.

                                      ANALYSIS

      “A motion in limine is a procedural mechanism to limit in advance

testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009). While courts have broad discretion in ruling on such

motions, they should be granted only when the evidence is “inadmissible on all

potential grounds.” Frost v. BNSF Ry. Co., 218 F. Supp. 3d 1122, 1133 (D. Mont.

2016) (internal quotation marks omitted). “[A] district court may change an in

limine ruling at trial if facts or circumstances arise to warrant the change.” City of

Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1070 (9th Cir. 2017).

      A.     Presence of Diphenhydramine

      Porterfield seeks to exclude any testimony, evidence, or argument referring

to Kinney ingesting Diphenhydramine on July 15 or 16, 2017, or its presence in

her system. He further seeks to exclude admission or reference to the Montana

DOJ Forensic Science Division “Toxicology Report.” While the incident between

Kinney and Porterfield occurred on July 15 and 16, it appears the toxicology

sample was not taken until July 19. (See Doc. 33-3 at 15–18 (discussing process);

id. at 24 (toxicology report but does not mention date sample taken)); but see

Harris Report, Doc. 33-5 at 8 (indicating Kinney self-reported that lab samples

                                           2
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 3 of 9



were taken while she was still in Montana).) Kinney presents nothing in response

to the present motion to show that Diphenhydramine ingested on or before July 15

and 16 would still be in her system on July 19. If that connection cannot be made,

the toxicology report and any reference to her being drugged based on that report

are irrelevant. See Fed. R. Evid. 401. Thus, before presenting evidence or

testimony to the jury regarding the drug test or drugs in her system, see Fed. R.

Evid. 403, Kinney must make the necessary temporal connection between the

incident and her exam, see Fed. R. Evid. 104(b).

      Porterfield further challenges the admission of such evidence on the grounds

that it requires expert testimony under Rule 702, specifically focusing on how

Diphenhydramine may have affected Kinney’s ability to consent. In response,

Kinney identifies five disclosed experts she believes can testify to the toxicology

results: Toxicologists Eric Miller, Elizabeth Smalley, and Crystal Everett, Forensic

Scientist Doug Lancon, and Serologist Lacey VanGrinsven. The truth of Kinney’s

proffer shall be determined at trial through the Court’s standard practice of limiting

expert testimony to what was fairly disclosed in each expert’s disclosure. See Fed.

R. Civ. P. 26(a)(2). Either those disclosures contain the relevant opinions—

including the necessary temporal connection—or they do not.

      Porterfield’s motion to exclude this evidence is tentatively granted to the

extent outlined above. It is denied in all other respects.

                                           3
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 4 of 9



      B.     Police Reports

      Porterfield seeks to exclude the Police Case and Field Case Reports of the

Whitefish and Idaho Falls Police Departments on the grounds that they constitute

inadmissible hearsay under Rules 801 and 802. (See Docs. 33-3, 33-4 (reports).)

While Porterfield is generally correct that the reports contain numerous out-of-

court statements, “entries in a police report which result from the officer’s own

observations and knowledge may be admitted” under the business records

exception to the hearsay rule. United States v. Pazsint, 703 F.2d 420, 424 (9th Cir.

1983); see also Colvin v. United States, 479 F.2d 998, 1003 (9th Cir. 1973). And

third-party statements in the report may be admissible under an independent

hearsay exception, such as the party opponent rule. See Fed. R. Evid. 801(d)(2).

Because the reports—or at least parts of them—are not inadmissible on all possible

grounds, they are not excluded in limine. This means appropriate objections at trial

are the means of testing the admissibility of the reports, or part of them.

      C.     Video Footage

      Porterfield seeks to exclude the video footage from the Great Northern Bar

under the Rule of Completeness, citing Rule 106. The video recordings at issue

portray Porterfield and/or Kinney at three different times for a total of two minutes

and one second. Porterfield argues these segments “provide an incomplete picture

of the events which took place on the night in question.” (Doc. 33 at 12.) Pursuant

                                           4
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 5 of 9



to Rule 106, “[i]f a party introduces all or part of a writing or recorded statement,

an adverse party may require the introduction, at that time, of any other part—or

any other writing or recorded statement—that in fairness ought to be considered at

the same time.” Porterfield’s motion fails for the reasons discussed below.

      First, Rule 106 allows a party to present additional statements or recordings

to the jury, it does not inherently provide for the exclusion of incomplete

statements or recordings. Here, Porterfield does not seek to offer the complete

recording. This appears to be, however, because more complete recordings do not

exist. But Porterfield does not paint a clear picture of who failed to preserve what.

The record indicates that the Great Northern Bar reviewed its video footage for

Kinney after receiving a call from her husband. (See Doc. 33-3 at 6.) Sergeant

Conway of the Whitefish Police apparently “reviewed the provided copy of video

surveillance” and identified both Kinney and Porterfield at 0142 hours of the

footage. (Id.) But his report then states that “[t]he video then changes to a view of

the rear door to the Great Northern Bar at 0149 hours when the same male and

female are seen leaving.” (Id.) “The video continues by changing to a view of the

rear bar area dated 7/15/2017 at 2045 hours.” (Id.) Sergeant Conway then

concludes this part of his report by stating “[t]he video was submitted into

evidence.” (Id. at 7.) It therefore seems that the only recordings documented and

preserved from the very start of the case are the three at issue.

                                           5
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 6 of 9



      That distinguishes this case from that relied upon by Porterfield, United

States v. Yevakpor, 419 F. Supp. 2d 242 (N.D.N.Y. 2006). In Yevakpor, law

enforcement purposely preserved only three segments of a video recording of the

border stop and search of the defendant. Id. at 244, 247. In the subsequent

criminal proceeding, the court excluded the “cherry-picked” video segments,

relying heavily on the government’s duty in a criminal case to preserve evidence,

id. at 247, particularly evidence that could be exculpatory, id. at 249. As argued by

Kinney, this civil case does not have the same liberty interests or duties as those in

Yevakpor. Apparently, nor did the officers who collected evidence here fail to

preserve evidence.

      Second, “the Rule of Completeness is not so broad as to require the

admission of all redacted portions of a statement, without regard to content.”

United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014). If the incomplete

statement is not misleading, “the Rule of Completeness d[oes] not require

admission of the full statement into evidence.” Id. Though Porterfield argues that

other interactions that night may implicate Kinney’s mental state, he does not

allege that the video segments themselves are inaccurate. Though “[i]t is difficult

to determine whether any other part ought be considered contemporaneously with

the proffered part since no other parts of the video exist for review,” Yevakpor, 419

F. Supp. 2d at 246 (cleaned up), Porterfield fails to make a threshold showing that

                                          6
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 7 of 9



the snippets themselves are misleading, see United States v. Collicott, 92 F.3d 973,

983 (9th Cir. 1996) (requiring a party to show the complete recording would “serve

to correct a misleading impression” created by taking the snippets “out of

context”). Porterfield’s motion to exclude the recordings under Rule 106 is denied.

      D.     Rape/Rapist

      Pursuant to Rule 403, Porterfield seeks to exclude “any testimony, argument,

innuendo, or evidence referring to or classifying Porterfield as a rapist at trial, or

referring to or classifying the acts alleged in Kinney’s Complaint as rape.” (Doc.

33 at 13.) Kinney argues that nonconsensual sex is the very conduct alleged in the

complaint and that it will be difficult to argue that case without an “innuendo” of

rape. In response, Porterfield narrows his request to referring to or classifying him

as a “rapist” or the act as “rape.” (Doc. 37 at 11.) It is appropriate to exclude

solely the use of those specific terms as unduly prejudicial under Rule 403.

      E.     Dr. Harris’ Testimony

      Kinney designated Dr. Aaron A. Harris, Ph. D to provide an expert opinion

that she suffers PTSD and major depressive disorder as a result of the alleged

incident. (See Doc. 33-5 (report).) Porterfield seeks to prohibit Dr. Harris from

testifying that “he believes Kinney’s allegations concerning the assault, battery and

false imprisonment as alleged in Kinney’s Complaint, or that he believes the




                                           7
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 8 of 9



incidents alleged by Kinney occurred as she alleged.” (Doc. 33 at 15.) That

motion is granted in part.

      Dr. Harris’ conclusions regarding the cause of Kinney’s mental condition are

necessarily based on his determination that she is a good historian and accurately

described the events in question. But at the same time, it is problematic—and

somewhat circular—to allow Kinney to present her diagnosis of PTSD to prove

that a rape occurred. Dr. Harris’ testimony about Kinney’s mental condition after

the fact goes to the nature and extent of Kinney’s damages, not liability. And even

considering all that Kinney told Dr. Harris about the incident, Dr. Harris cannot

opine on what Porterfield knew or did not know regarding her ability to consent.

As a result, Dr. Harris is limited to testifying about the data and information he

based his opinion on and the method he used to reach his conclusion. See Fed. R.

Evid. 702. Put differently, he may testify that Kinney’s actions after the incident

and a PTSD diagnosis are consistent with the trauma as described by Kinney, see

Fed. R. Evid. 703, but he is prohibited from stating that she suffers PTSD because

she was sexually assaulted by Porterfield, see Fed. R. Evid. 704. This is a fine line

that will be subject to specific trial objections.

                                     CONCLUSION

      Based on the foregoing, Porterfield’s motion (Doc. 32) is GRANTED in

PART and DENIED as PART as follows:

                                            8
        Case 9:19-cv-00117-DWM Document 38 Filed 08/06/20 Page 9 of 9



       (1)    Diphenhydramine: GRANTED insofar as Kinney is required to

make a temporal connection before presenting testimony regarding drugs in her

system and her experts are limited to disclosed opinions, DENIED in all other

respects;

       (2)    Police Reports: DENIED, subject to trial objection;

       (3)    Video Footage: DENIED, subject to trial objection;

       (4)    Use of Rapist Terminology: GRANTED as to the use of the specific

terms but DENIED as to innuendo or suggestion of nonconsensual sex, subject to

trial objection;

       (5)    Dr. Harris’ Testimony: GRANTED insofar as Dr. Harris is

prohibited from opining that Kinney’s mental condition resulted from her being

sexually assaulted by Porterfield but DENIED as to his opinions that Kinney’s

actions after the incident and her diagnosis are consistent with her reporting;

       (6)    Golden Rule: GRANTED; and

       (7)    Pretrial Motions: GRANTED.

       DATED this 5th day of August, 2020.




                                          9
